Citation Nr: 1012676	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-34 920	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure, status post heart transplant, claimed as secondary 
to diabetes mellitus.

2.  Entitlement to a disability rating in excess of 
10 percent for peripheral neuropathy of the right leg.

3.  Entitlement to a disability rating in excess of 
10 percent for peripheral neuropathy of the left leg.

4.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

5.  Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1967.  He was awarded the Vietnam Campaign Medal, 
among other decorations.  

The veteran requested the opportunity to present testimony 
in support of his claim at a personal hearing before a 
Veterans Law Judge.  Such a hearing was scheduled in August 
2009.  The veteran was notified of the scheduled time and 
place but failed to appear for the hearing.  When an 
appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.704(d).  His appeal will 
thus be adjudicated without further delay based upon all the 
evidence presently of record.

We note that a claim for entitlement to service connection 
for post-traumatic stress disorder was denied in an April 
2009 decision, of which the Veteran was notified the same 
month.  Under governing law, he has one year from the date 
of notification to file a notice of disagreement for 
purposes of initiating an appeal to the Board of Veterans' 
Appeals (Board), if he desires to do so.  Without an appeal, 
the decision will become final on April 17, 2010, one year 
after he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The issues of entitlement to a disability rating in excess 
of 20 percent for diabetes mellitus and entitlement to a 
total disability rating based upon unemployability due to 
service-connected disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service and reserve medical treatment 
records are negative for any indication of heart disease 
during service or within one year of his discharge from 
service.  

2.  The Veteran's heart disease was not proximately caused 
by diabetes, nor did diabetes contribute to the development 
of heart disease.

3.  The Veteran's bilateral peripheral neuropathy is wholly 
sensory.


CONCLUSIONS OF LAW

1.  Service connection for heart disease on a direct basis 
is not warranted and heart disease cannot be presumed under 
law to have had its inception during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Service connection for heart disease on a proximate, or 
secondary, basis is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2009).

3.  A separate 10 percent disability rating for peripheral 
neuropathy of the right lower extremity and a separate 
10 percent rating for peripheral neuropathy of the left 
lower extremity, to be combined with application of the 
bilateral factor is the most appropriate disability rating 
for the Veteran's bilateral peripheral neuropathy; higher 
ratings are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.26, 4.119, Diagnostic Code 7913, 
4.124a, Diagnostic Code 8520 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends service connection for heart disease is 
warranted, as secondary to his service-connected diabetes.  
He asserts a higher disability rating is warranted for 
peripheral neuropathy affecting both legs.  He states that 
his feet and legs constantly tingle and burn along with pain 
in the bones, and that he is precluded from exercising due 
to his feet.  He also states he is unable to stay on his 
feet for over thirty minutes without having to stop and rest 
with his feet up.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in a letter of August 2006, prior to the initial 
adjudication of these claims.  

The Veteran's VA medical records have been obtained.  He has 
submitted copies of his private medical records, to include 
the records relating to his recent heart transplant and 
aftercare.  He has been provided with a VA medical 
examination.  His Social Security records have been 
obtained.  His representative has presented written argument 
in support of his claim.  As noted above, he was offered the 
opportunity to provide testimony in support of his appeal 
during a hearing, but he did not appear at the scheduled 
time.  We are satisfied that all relevant and obtainable 
evidence pertaining to the issues decided herein has been 
obtained.  All relevant records and contentions have been 
carefully reviewed.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Heart disease

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be established by 
demonstrating that the disability was first manifested 
during service and has continued since service to the 
present time or by showing that a disability which pre-
existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arteriosclerosis becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

In this case, the Veteran's service medical records are 
negative for any indication of heart disease during service 
or at the time of his discharge from service.  Reserve 
medical records show that his cardiovascular system was 
deemed to have been normal in 1973, more than one year after 
his discharge from active duty.  Thus, service connection on 
a direct basis is not warranted and heart disease cannot be 
presumed under law to have had its inception during service.

The real basis of the veteran's claim is that his service-
connected diabetes was the proximate cause of his heart 
disease.  This is a plausible claim as generally-accepted 
medical principles dictate that diabetes can cause 
subsequent heart disease.  In this case, however, the 
evidence shows that the Veteran's heart problems actually 
developed before his diabetes.  Furthermore, a VA medical 
opinion is against the Veteran's claim that his particular 
heart disease was caused by his diabetes.

Historically, the Veteran was given a diagnosis of 
cardiomyopathy "with significant heart failure," in 
September 1998, following a severe viral infection.  
Overlying the cardiomyopathy, he suffered an acute anterior 
wall myocardial infarction in May 1999.  He was placed on 
the list of candidates to receive a heart transplant in 
1999, and underwent a transplant operation in 2006.

Review of the voluminous medical records documenting the 
course of the Veteran's heart disease shows that diabetes 
was initially diagnosed in April 2000 during a 
hospitalization for cardiomyopathy.  The report of this 
hospitalization shows that he had no prior history of 
diabetes, but was noted to have elevated blood sugar levels 
upon admission.  It was noted that his mother had diabetes 
as well.  Diabetes teaching was provided and he was given 
Glucotrol as initial therapy.  Records reveal that he has 
taken various kinds of medication for control of his 
diabetes since that time.

Prior to the April 2000 hospitalization when diabetes was 
diagnosed, the Veteran had been receiving intensive 
treatment for his heart disease, and had been placed on the 
list of candidates for a heart transplant.  His medical 
condition had been monitored very closely; but diabetes was 
not detected until April 2000, nearly two years after the 
development of cardiomyopathy.  

To resolve the medical question of whether the Veteran's 
diabetes could have caused or contributed to his heart 
disease, the VA obtained a medical examination and informed 
opinion in October 2006.  The examiner was able to review 
the medical records in the Veteran's claims file, including 
those summarized above, reflecting the initial diagnosis of 
heart disease, and the subsequent initial diagnosis of 
diabetes.  Based upon the records review and a clinical 
examination of the Veteran himself, the examiner rendered 
the opinion that the Veteran's heart disease was not caused 
by or the result of his diabetes because the heart disease 
pre-dated the development of diabetes.  

We note that the Veteran's representative argues the 
Veteran's diabetes could have had its inception well before 
it was medically-diagnosed.  However, we find that this 
argument is purely speculative, especially in light of the 
intensive medical monitoring the Veteran underwent for 
several years prior to the diagnosis of diabetes on account 
of his serious heart disease.  It is reasonable to assume 
that under these conditions, his diabetes was most likely 
diagnosed rather early in the development of the disease.

Lastly, we note that lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, 
but cannot provide evidence constituting a medical 
conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, to the extent that the Veteran 
and his representative disagree with the conclusion of the 
VA medical examiner, neither appears to have the expertise 
to render a competent opinion as to the cause of his heart 
disease or the date of onset of his diabetes.

In summary, the evidence shows that the Veteran's heart 
disease predated his diabetes by a period of at least two 
years, and there is no other etiological relationship 
between the heart disease and the diabetes shown.  The 
preponderance of the evidence is against the Veteran's claim 
and the appeal must be denied.

Peripheral neuropathy

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings for peripheral neuropathy 
following the initial award of service connection for 
peripheral neuropathy, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service 
connection until the present.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Review of the medical evidence throughout the time period at 
issue, from February 2006 until the present shows that the 
veteran complains of a numb and burning sensation in his 
feet.  During the October 2006 VA examination, he had 
decreased sensation in his toes, by monofilament and 
vibration testing.  A September 2007 letter from one of the 
Veteran's private physicians indicates that the Veteran 
experiences chronic pain and difficulty with ambulation due 
to an element of peripheral neuropathy.  The report of a 
February 2008 endocrinologist consultation also shows 
diminished sensations in the stocking area, bilaterally.  
There was no focal motor deficit involving the central 
nervous system.  

In the Veteran's written contentions, he asserts he 
experiences constant pain in his feet, along with burning 
and tingling, and that he takes prescription narcotic 
medication for control of this pain.  VA treatment records 
reflect the prescription of pain medication, but do not 
indicate the pain medication is for pain related to 
peripheral neuropathy, as opposed to joint pain, of which he 
also complains.

The regulatory rating schedule provides that incomplete 
paralysis of the sciatic nerve which is severe, with marked 
muscular atrophy will be rated as 60 percent disabling.  
Incomplete paralysis of the sciatic nerve which is 
moderately severe is rated as 40 percent disabling.  
Incomplete paralysis of the sciatic nerve which is moderate 
is rated as 20 percent disabling, while mild incomplete 
paralysis of the sciatic nerve is rated as 10 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  In 
rating diseases of the peripheral nerves, adjudicators are 
instructed that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.   

The schedular ratings for the peripheral nerves are intended 
to reflect unilateral involvement; thus, when involvement is 
bilateral, the ratings should be combined with application 
of the bilateral factor.  38 C.F.R. § 4.124a.  When a 
partial disability results from disease or injury of both 
legs, the ratings for the disabilities of the right and left 
sides will be combined as usual, and 10 percent of this 
value will be added (i.e., not combined) before proceeding 
with further combinations, or converting to degree of 
disability.  The bilateral factor will be applied to such 
bilateral disabilities before other combinations are carried 
out and the rating for such disabilities including the 
bilateral factor in this section will be treated as one 
disability for the purpose of arranging in order of severity 
and for all further combinations.  38 C.F.R. § 4.26. 

As the veteran's bilateral peripheral neuropathy is wholly 
sensory, with no central nervous system involvement, and no 
apparent damage to the sciatic nerve itself, the Board holds 
that the currently-assigned 10 percent disability rating for 
peripheral neuropathy of the right lower extremity and the 
currently-assigned 10 percent for peripheral neuropathy of 
the left lower extremity, combined with application of the 
bilateral factor as described in 38 C.F.R. § 4.124a, is the 
most appropriate disability rating to compensate the Veteran 
for impairment resulting from peripheral neuropathy 
affecting both legs.  Thus, the preponderance of the 
evidence is against the assignment of a higher disability 
rating for peripheral neuropathy of the left and right legs. 


ORDER

Service connection for congestive heart failure, status post 
heart transplant, is denied.

A disability rating greater than 10 percent for peripheral 
neuropathy of the right leg is denied.

A disability rating greater than 10 percent for peripheral 
neuropathy of the left leg is denied.


REMAND

The Veteran contends that his diabetes is so severe as to 
meet the criteria for the award of a 40 percent disability 
rating.  Under the governing regulation which sets forth 
criteria for the evaluation of diabetes mellitus, the 
criteria for the currently-assigned 20 percent rating 
reflect diabetes that requires insulin and a restricted 
diet, or oral hypoglycemic agent and restricted diet.  A 
40 percent disability rating is assigned when diabetes 
requires insulin, a restricted diet, and regulation of 
activities, defined as avoidance of strenuous occupational 
and recreational activities.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  

The Veteran asserts that he has had to regulate his 
activities in the effort to control his diabetes ever since 
the disease was diagnosed.  Although his October 2006 VA 
examination report indicates his activities are not 
regulated due to diabetes, records dated since then suggest 
that his blood sugar is not always well-controlled.  

It is the responsibility of the VA to attempt to 
substantiate the Veteran's claims.  38 U.S.C.A. §§ 5103A, 
5107.  In this case, the claim that he is required to 
moderate his activities on account of his diabetes is not 
unreasonable; however, at this point, there is no medical 
evidence to substantiate the claim contained in the record.  
Whether the Veteran is required to avoid strenuous 
occupational and recreational activities on account of 
diabetes is not an idle question, as a positive answer 
requires the assignment of a higher disability rating.  
Therefore, on remand, further information regarding the 
level of impairment caused by the Veteran's service-
connected disabilities should be obtained.

As the Veteran apparently continues to receive VA medical 
care, his VA medical records should be updated for the 
claims file so that adjudicators may review the most recent 
evidence.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Private medical records reflecting the initial diagnosis of 
diabetes in April 2000 also reflect treatment for the 
disease at that time.  If the Veteran currently receives 
private medical care for diabetes, and/or has been told by a 
private physician that regulation of his activities is 
required for adequate control of his diabetes, then he is 
hereby informed to notify the VA, so that VA can assist him 
with obtaining these records to support his appeal.

Because the increased rating claim should be resolved before 
the claim for a total disability rating should be 
adjudicated, we will defer consideration of the 
unemployability claim until the development requested below 
has been accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran by local VA medical facilities, 
including in Shreveport, Little Rock, 
and Texarkana, subsequent to April 2009 
for inclusion in the file.

2.  The veteran should be afforded a VA 
examination by a physician with relevant 
expertise to identify the current level 
of impairment resulting from the 
Veteran's service-connected diabetes.  
The claims folder must be made available 
to the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested 
to describe the Veteran's current 
diabetes symptomatology and treatment, 
and to discuss whether activity 
regulation is a necessary part of his 
diabetes control, without consideration 
of his cardiac status; i.e., if he had 
no activity reductions related to his 
heart problems, would he require 
activity regulation for diabetes 
control?  

3.  After the development requested 
above has been completed, the RO should 
again review the record, adjudicating 
first the increased rating claim and 
next the total disability for 
unemployability claim.  If either 
benefit sought on appeal remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


